United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-20525
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERTO SALAS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-149-3
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Roberto Salas appeals his guilty-plea conviction and

sentence imposed for possession with intent to distribute 100

kilograms of marijuana and aiding and abetting in violation of 21

U.S.C. § 841 and 18 U.S.C. § 2.    He argues that 21 U.S.C. § 841

is unconstitutional in view of Apprendi v. New Jersey, 530 U.S.

466 (2000).    He acknowledges that this argument is foreclosed by

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000),

but states that he is raising it to preserve it for possible

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20525
                                 -2-

Supreme Court review.   The argument that Apprendi rendered 21

U.S.C. § 841 facially unconstitutional was rejected in Slaughter.

We are bound by this precedent absent an intervening Supreme

Court decision or a subsequent en banc decision.    See United

States v. Short, 181 F.3d 620, 624 (5th Cir. 1999).   Therefore,

this issue is foreclosed.

     Salas argues that the supervised release condition which

prohibits him from possessing dangerous weapons conflicts with

the district court’s oral pronouncement of the sentence and must

be deleted.   The Sentencing Guidelines recommend that all

defendants who have been convicted of a felony be prohibited from

possessing any dangerous weapon during the term of supervised

release.   U.S.S.G. § 5D1.3(d)(1).   “If the district court orally

imposes a sentence without stating the conditions applicable to

this period of supervision, the judgment’s inclusion of

conditions that are mandatory, standard, or recommended by the

Sentencing Guidelines does not create a conflict with the oral

pronouncement.”   United States v. Torres-Aguilar, 352 F.3d 934,

938 (5th Cir. 2003).

     AFFIRMED.